Citation Nr: 0906104	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
coronary artery disease status post coronary artery bypass 
graft (CABG).



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1962 to August 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for Type II diabetes mellitus, rated 20 
percent, effective March 15, 2004, and granted service 
connection for coronary artery disease status post CABG, and 
assigned initial "staged" ratings of: 10 percent, from 
January 12, 2005; 100 percent, from April 19, 2005; and 10 
percent, from July 19, 2005.  It is noteworthy that the 100 
percent rating for the Veteran's coronary artery disease from 
April 19, 2005 through July 18, 2005, represents a temporary 
total convalescent rating following his CABG, and that the 
rating during this period is not in dispute, and not at issue 
herein.

The Veteran's claims file is now in the jurisdiction of the 
St. Petersburg, Florida RO.  In November 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1. The Veteran's diabetes mellitus requires oral hypoglycemic 
agents and a restricted diet; insulin and regulation of 
activities have not been required.  

2. The Veteran's coronary artery disease status post CABG is 
manifested by an estimated METs level of 3 to 5.  


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for Type II diabetes 
mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  3.102, 4.3, 4.7, 4.119; Diagnostic Code 
(Code) 7913 (2008).

2. A 60 percent rating is warranted for the Veteran's 
coronary artery disease status post CABG.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.104, Diagnostic Code (Code) 7017 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for Type II diabetes mellitus and coronary artery disease 
status post CABG, and assigned a disability rating and an 
effective date for the awards, statutory notice had served 
its purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
February 2006 statement of the case (SOC) provided notice on 
the "downstream" issue of entitlement to an increased 
initial rating, and March 2006, January 2007, and June 2007 
supplemental SOCs readjudicated the matter after the 
appellant responded and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The Veteran has had ample opportunity to 
respond/supplement the record regarding his claim.  He has 
not alleged that notice in this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in July 2005 and June 
2007.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3. 

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Type II diabetes mellitus

Diabetes mellitus is rated under Code 7913, which provides 
for a 20 percent rating if the condition requires insulin and 
restricted diet, or an oral hypoglycemic agent and restricted 
diet.  The next higher rating, 40 percent, is warranted when 
insulin, a restricted diet, and regulation of activities are 
required.  38 C.F.R. § 4.119, Code 7913.

Both private treatment records from Dr. M.D.W. and VA 
outpatient treatment records show that the Veteran's diabetes 
mellitus was diagnosed in 1990 and initially controlled with 
a combination of diet and exercise.  In February 2005, his 
blood sugar levels were elevated and, in March 2005, oral 
hypoglycemic agents (Glyburide and Metformin) were 
prescribed.  

On July 2005 VA examination, the Veteran reported being on a 
restricted diet and having frequent elevated blood sugar 
levels; he denied any recent hospitalizations for 
hypoglycemic or ketoacidotic reactions.  He also denied any 
restrictions in his activities in order to prevent 
hypoglycemic reactions, although he did restrict himself from 
strenuous activities due to fatigue.  

On June 2007 VA examination, the Veteran stated that his main 
symptoms from Type II diabetes mellitus related to his 
hypoglycemic episodes.  He denied having ever been 
hospitalized for hypoglycemic or ketoacidotic episodes.  He 
reported being on oral hypoglycemic agents (Metformin and 
Glyburide) and losing 17 pounds over the past 6-12 months; 
his weight loss was the result of modifications in his diet 
in response to his diabetes mellitus.  He did not report any 
significant restrictions in his normal activities of daily 
living as a result of his diabetes mellitus, but did report 
alterations in his normal activities of daily living and 
occupation as a result of his heart disease.  

In his March 2006 VA Form 9, substantive appeal, the Veteran 
argued that he is entitled to an increased rating for his 
diabetes mellitus because he has dyslipidemia, which 
increases his risks for future cardiovascular events.  
[Notably, in a June 2007 rating decision, the RO denied 
service connection for dyslipidemia.  The Veteran has 
initiated an appeal as to that decision; however, that issue 
is not on appeal before the Board at this time, and that 
condition is not considered part of the diabetic process for 
purposes of the Board's analysis under Code 7913.]  

At the November 2005 Travel Board hearing, the Veteran 
testified that he is currently treating his diabetes mellitus 
with a combination of oral medication and diet.  He also 
testified that he has peripheral neuropathy and that the pain 
and numbness from this condition causes him to have 
difficulty sleeping, such that sleeping pills have been 
prescribed.  [Notably, service connection for peripheral 
neuropathy was granted in June 2007.]

Based upon the foregoing, the record well-establishes that 
the Veteran takes oral hypoglycemic agents and is to adhere 
to a restricted diet, to treat his Type II diabetes mellitus.  
This meets the schedular criteria for a 20 percent rating 
under Code 7913.  The next higher (40 percent) rating 
requires additional factors of insulin and regulation of 
activities.  There is no evidence that at any time during the 
appeal period the Veteran has been required to use insulin to 
treat his diabetes mellitus or regulate his activities due 
his diabetes mellitus.  Consequently, a rating in excess of 
20 percent is not warranted.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization" due to Type II diabetes mellitus as to 
suggest that referral for extraschedular consideration is 
indicated.  38 C.F.R. § 3.321(b).  The preponderance of the 
evidence is against this claim; hence, the reasonable doubt 
provisions cited above do not apply and the claim must be 
denied.

Coronary artery disease status post CABG

The Veteran's coronary artery disease status post CABG has 
been rated 10 percent under 38 C.F.R. § 4.104, Code 7017.  
For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7017 provides ratings for coronary bypass 
surgery.  For three months following hospital admission for 
surgery, a 100 percent rating is assigned.  Thereafter, 
status post coronary bypass surgery resulting in workload of 
greater than 7 METs but not greater than 10 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required, is rated 10 percent 
disabling.  Status post coronary bypass surgery resulting in 
workload of greater than 5 METs but not greater than 7 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  Status post coronary bypass surgery 
resulting in more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, is 
rated 60 percent disabling.  Status post coronary bypass 
surgery resulting in chronic congestive heart failure, or; 
workload of 3 METs or less that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

Private treatment records show that in March 2005, the 
Veteran underwent a stress test and reached 10.9 METs with no 
symptoms during the exercise, and had normal hemodynamic and 
EKG responses.  A normal ejection fraction of 63 percent was 
also noted.  In April 2005, a left ventriculography revealed 
normal left ventricular systolic function with an ejection 
fraction of 60 percent and no significant valve disease.  
Coronary arteriograms revealed fairly significant calcific 
coronary artery disease.  A few weeks later, the Veteran 
underwent CABG times four and was hospitalized from April 19, 
2005 to April 23, 2005.  In May 2005, when he presented for 
phase II cardiac rehabilitation following his CABG, it was 
noted that he had tolerated the surgery well and was now 
asymptomatic, walking at least 30 minutes daily without 
difficulty.  The Veteran was able to reach a 10.10 METs level 
on his stress test before it was terminated due to dyspnea.  
An August 2006 echocardiogram showed normal left ventricular 
function with an ejection fraction of 65 percent.

On July 2005 VA examination, the examiner noted that: in 
March 2005, the Veteran underwent a stress test which showed 
10.9 METs; in April 2005, he underwent CABG followed by 
cardiac rehabilitation; and his last stress test revealed a 
METs level of 10.  The Veteran denied any significant chest 
pain or shortness of breath, but reported having episodes of 
dizziness and fatigue.  After a physical examination, the 
examiner opined that the Veteran's diabetes mellitus was 
well-controlled and his coronary artery disease status post 
CABG was as likely as not secondary to his diabetes mellitus, 
as coronary artery disease was a well-recognized complication 
of longstanding diabetes mellitus.

In a February 2006 VA outpatient treatment record, the 
Veteran complained of increased dizziness following his April 
2005 CABG.

On June 2007 VA examination, the Veteran reported retiring 
from managing a mortgage company subsequent to his April 2005 
CABG.  He stated that he was unable to withstand the rigors 
of the job as he experienced increased fatigue and stress-
induced chest discomfort.  He also related experiencing 
fatigue with respect to his normal activities of daily 
living, and complained of both exertional and stress-related 
chest tightness, approximately 3 to 4 times a month.  These 
symptoms resolved with rest.  The Veteran did report having 
some mild physical activity, mainly in the form of 
intermittent golfing, and stated that although he was unable 
to walk the course, he could play 18 holes using a golf cart.  
He also reported being able to walk 2 to 3 times a week on a 
treadmill at approximately 3 miles per hour for about 10-15 
minutes.  The main limiting factor in increasing rate and 
time of exercise was exertional angina.  Based upon these 
activity levels, the examiner opined that the Veteran 
qualified for a METs range of 3 to 5, stating that exercise 
stress testing was contraindicated in these circumstances as 
more strenuous exercise on a treadmill would generate chest 
pain.  

On longitudinal review of the evidentiary record, the Board 
concludes that a 60 percent rating is warranted for the 
Veteran's coronary artery disease status post CABG.  It is 
reasonably shown in the record that he has experienced 
continuous fatigue, dizziness, and chest tightness following 
his CABG, and that these symptoms have significantly impacted 
the normal activities of his daily living and employment.  
Significantly, on June 2007 VA examination, the examiner 
opined that the Veteran's increased fatigue and limited 
ability to maintain an active lifestyle placed him at a METs 
level of 3-5.  This disability picture meets the schedular 
criteria warranted for a 60 percent rating under Code 7017.  

The Board has also further considered whether a still higher 
(100 percent) schedular rating might be warranted.  Inasmuch 
as chronic congestive heart failure, or; workload of 3 METs 
or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent has not been shown at any 
time during the appeal period, the Board concludes that a 
further increase in the schedular rating (to 100 percent) is 
not warranted.  


ORDER

A rating in excess of 20 percent for Type II diabetes 
mellitus is denied.

A 60 percent rating is granted for the Veteran's coronary 
artery disease status post CABG, subject to the regulations 
governing payment of monetary awards.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


